66 F.3d 317
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rasool Jaleel SWIFT, Plaintiff--Appellant,v.Ronald J. ANGELONE;  Louann White, Defendants--Appellees.Rasool Jaleel SWIFT, Plaintiff--Appellant,v.Lewis BARLOW, Defendant--Appellee.
Nos. 95-7131, 95-7132.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 24, 1995.Decided:  Sept. 19, 1995.

Rasool Jaleel Swift, Appellant Pro Se.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing without prejudice his complaints pursuant to 42 U.S.C. Sec. 1983 (1988).  These orders are not appealable.  See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).  Accordingly, this court does not have jurisdiction over these appeals and they must be dismissed.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.